Citation Nr: 1613390	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-36 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an increased rating in excess of 10 percent for left fibula fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, April 2010, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In March 2014, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for a left fibula fracture are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  During his service, the Veteran did not engage in combat with an enemy.

2.  The record does not include credible supporting evidence to verify the occurrence of the claimed in-service stressors.

3.  The preponderance of the evidence shows that the Veteran does not have an psychiatric disability due to any incident of active service.  


CONCLUSION OF LAW

The Veteran's psychiatric disability, to include PTSD and depression, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a July 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an adequate examination for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The standard is whether a disability exists at the time the claim was filed.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of a claimant when there is an approximate balance of positive and negative evidence.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has been diagnosed with PTSD and depression.  VA outpatient treatment records shows that the Veteran was initially diagnosed with PTSD at a VA outpatient treatment facility in August 2008.  At December 2008 and August 2011 VA examinations, the Veteran was diagnosed with PTSD.  The Veteran was also diagnosed with depression at a local VA outpatient treatment facility in April 2014.  Therefore, a current psychiatric disability is shown.

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor occurred, and a link between the current diagnosis and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) (2015).  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (2015).  Because the Veteran has not asserted that his stressors involved fear of hostile military or terrorist activity, those provisions are not applicable in this case.  

If the Veteran did not engage in combat with the enemy, or the Veteran engaged in combat but the alleged in-service stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged in-service stressor.  Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements.  38 U.S.C.A. § 1154(b) (West 2014); Moreau v. Brown, 9 Vet. App. 389 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Veteran's service separation document shows that he served in Vietnam from June 1972 to November 1972.  However, the Veteran's service personnel records indicate that he served in Nam Phong, Thailand in support of 1st MAW (LSG TF Delta) during that same period from June 1972 to November 1972.  There is no evidence of record that the Veteran engaged in combat with an enemy during his time in service.  The evidence does not show decoration that indicate participation in combat.  Therefore, his lay testimony alone is not sufficient to verify his stressors.  Instead, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed events.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Veteran claims that he has PTSD as a result of a sniper attack on his base while serving in Thailand during the Vietnam War.  He reported that he was in a designated safe zone when his base came under fire and he was without a weapon to protect himself.  He indicated that he was in fear for his life during the incident and has PTSD due to the incident.  

At an August 2008 VA outpatient treatment visit, the Veteran reported that his stressors included an incident when his base came under sniper fire while in a supposed safe zone and an incident when he was riding a tractor in a field in California and clearing debris when he came upon another soldier who he later found out had died in a tractor accident.  At the December 2008 VA examination, the Veteran reported that he served "all over Vietnam" and while overseas in Vietnam his unit came under sniper fire at a base designated a safe zone.  He indicated that he did not have his weapon when the base came under fire and he thought he would die that night.  At an August 2011 VA examination, the Veteran reported that while serving in Thailand during the Vietnam War, his base came under attack in 1972.  He indicated that "bullets were flying all over the place" and he was unable to get access to his weapons which were stored at the armory.  

At a January 2013 hearing before the Board, the Veteran testified that while stationed in Thailand, he and another Marine were in a tent when gunfire erupted and he and the other Marine were ordered to the armory to get their weapons.  He reported that he and the other Marine exited the tent and saw people scrambling to avoid being hit by bullets and that bullets were ricocheting off of heavy equipment on base.  The Veteran testified that he had been informed that he was in a designated safe zone and he was defenseless without his weapon.  The Veteran's representative indicated that while the Veteran's service separation form indicated that he served in Vietnam, the Veteran's foreign service was actually in Thailand and that the Veteran's stressor occurred while he was stationed in Thailand.

In April 2010, the RO determined that there was insufficient information provided by the Veteran to verify the stressful event by the Joint Service Records Research Center.  In November 2014, the RO again attempted to verify the Veteran's claimed stressor and to determine whether he had any service in the Republic of Vietnam as he claimed.  In November 2014, the National Archives and Records Administration (NARA) determined that the Veteran's unit was at Camp Foster, Okinawa during the period of June 1972 to November 1972.  

The Board finds that the evidence of record does not corroborate the Veteran's account of the various stressors indicated.  Because the Veteran has provided only vague, inconsistent, and questionably credible accounts of his alleged stressors, those accounts cannot be independently verified as required.  38 C.F.R. § 3.304(f) (2015); Wood v. Derwinski, 1 Vet. App. 190 (1991) The Veteran has been given ample opportunity to provide additional evidence to corroborate the reported stressors.  38 U.S.C.A. § 5107(a) (West 2014). 

Accordingly, with regard to PTSD, the Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  The Veteran's PTSD claim fails on that basis. 

With regard to the depression, because the claimed stressors cannot be verified, there is no probative evidence that there was in-service event or injury.  The Veteran has not asserted that any other in-service events or injuries occurred to cause any psychiatric disability except for his reported stressors.  Further, the evidence does not show that the psychiatric disability first manifested in service, nor has the Veteran so contended.  Notably, the service medical records are negative for any psychiatric symptoms.  On separation from service, psychiatric testing was normal as shown on the October 1974 report of medical examination.  Therefore, with regard to depression, the evidence does not show any event, injury, or disease in service. 

The Board finds that the preponderance of the evidence is against the claim for service connection for psychiatric disability, to include PTSD and depression.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD and depression, is denied.  


REMAND

The Board finds that additional development is necessary before the remaining claims on appeal are considered. 

In the March 2014 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the current severity of a fracture of the left fibula.  Specifically, the Board indicated that range of motion studies of the left knee and ankle should be conducted.  In May 2014 and December 2014, the Veteran underwent VA examinations for the left fibula.  However, on review of the examination reports, there was no range of motion testing conducted for the left ankle.  The Board finds that an remand is required in order to comply with the Board's March 2014 remand requests.  

In the same March 2014 remand, the Board also requested that the Veteran be scheduled for a VA examination to determine whether the Veteran's bilateral hearing loss was attributable to service.  Specifically, the Board requested that the examiner opine whether the Veteran's right ear hearing loss clearly and unmistakably existed prior to service, noting an elevated hearing threshold at 500 Hertz at the time of the Veteran's entrance examination.  The examiner was also asked to determine whether the Veteran's left ear hearing loss was at least as likely as not related to the Veteran's service and to reconcile the current opinion with the March 2011 VA opinion.  According to the May 2014 VA examination report, the examiner did not consider the elevated hearing threshold at 500 Hertz at the time of the entrance examination.  The examiner concluded that the Veteran's current bilateral hearing loss was less likely than not related to noise exposure in service and never commented on the March 2011 VA opinion  The Board finds that additional remand is required to comply with the Board's March 2014 remand requests.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of a fracture of the left fibula.  The examiner must review the record and should note that review in the report.  All necessary tests and studies, including range of motion studies of the left knee and ankle, should be conducted.  The examiner should specifically indicate whether the Veteran's fracture of the left fibula is manifested by lateral instability or recurrent subluxation of the knee and whether any instability or subluxation is slight, moderate, or severe.  The report must discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limitation of functional ability during flare-ups.  All losses of function due to factors such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner should state whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula with marked knee or ankle disability, moderate knee or ankle disability, or slight knee or ankle disability.  The examiner should also specify the level of impairment the Veteran's fracture of the left fibula has on his ability to perform his job duties.  

2.  Schedule the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding symptoms in service and his statements of hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should attempt to reconcile the current opinion with the other opinions of record, such as the March 2011 VA opinion.  Following examination, interview of the Veteran, and review of the record, the examiner should provide the following opinions:

(a) With regard to right ear hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the right ear hearing loss indicated by an elevated hearing threshold at 500 Hertz noted at the time of the Veteran's entrance examination increased in severity during active service.  The examiner should note that the Veteran's hearing thresholds decreased at 500, 1000, 2000, and 4000 Hertz when comparing the entrance and separation examinations and discuss the significance of that finding.

(b) If it is determined that the right ear audiometric thresholds noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly, or undebatably) due solely to the natural progress of the disease.

(c) If the examiner determines that the Veteran did not clearly and unmistakably have a right ear hearing loss disability at entrance to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss is related to active service.  If right ear hearing loss is more likely attributable to factors unrelated to service, the examiner should specifically so state.

(d) With regard to the left ear hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss is related to active service.  If left ear hearing loss is more likely attributable to factors unrelated to service, the examiner should specifically so state.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


